Citation Nr: 1748347	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-11 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from June 1968 to April 1970.    

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

This case was previously remanded by the Board, in February 2014, for further development.  The RO performed the necessary development and is therefore in compliance with the February 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

A claim for service connection for a psychiatric disorder encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board has characterized the issue on appeal broadly to encompass PTSD as well as any other diagnosed acquired psychiatric disorder.

In May 2017, the Veteran's representative filed a motion for an extension of time to reply to the Board's April 2017 90-day letter.  The motion was granted by the undersigned Veterans Law Judge, and the Veteran was given an additional 90 days to submit evidence. 

In September 2017, the Veteran submitted additional evidence to the Board, including a July 2017 private psychological evaluation and a lay statement from his wife.  The evidence was accompanied by a waiver of review by the agency of original jurisdiction of the additional pertinent evidence received subsequent to the most recent February 2016 supplemental statement of the case.  The evidence submitted in September 2017 has thus been considered by the Board as part of the record on appeal.






FINDING OF FACT

The most probative evidence of record establishes that the Veteran is diagnosed with PTSD and major depressive disorder and those diagnoses are related to an in-service stressor.  


CONCLUSION OF LAW

The criteria for service connection for PTSD and major depressive disorder have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In September 2010, the Veteran submitted a claim of entitlement to service connection for PTSD.  The RO denied service connection in a May 2011 rating decision, and the Veteran appealed that decision.

PTSD is a mental disorder that develops as a result of traumatic experience.  It is possible for service connection to be established for PTSD that becomes manifest after separation from service.  Service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2017).

The Veteran's service records reflect that he served in the United States Marine Corps during the Vietnam War.  His military occupational specialty was machine gunner, and he participated in numerous operations against insurgent forces.  The Veteran received the Combat Action Ribbon for his service.  That citation is accepted as conclusive evidence of an in-service stressor. 

Additionally, the Board acknowledges the Veteran's claimed in-service stressors resulting from his participation in various combat operations in and around Vandergrift Combat Base and Qu?ng Tr?.  Specific traumatic incidents reported by the Veteran include having a gun held to his head by another service member and being exposed to small arms fire and M45 Bloopers.  He witnessed U.S. and enemy soldiers being killed or injured, and he encountered dead bodies and body parts.  The Veteran also described the trauma of learning that his unit suffered terrible losses while he was on leave in Australia.  Friends were killed in action and wounded, and the Veteran felt guilty and tortured for not being with them.  
  
The Veteran's service treatment records are absent any indication of treatment for or complaints of PTSD or any other acquired psychiatric disorder during service.  A report of medical examination at separation is not of record.  

In September 2015, the Veteran was provided a VA PTSD examination.  The examiner noted that the Veteran reported cardinal symptoms of PTSD suggesting their presence since the early 1970s.  However, the examiner found the Veteran "less than fully credible" in his self-report of symptoms.  Thus, the examiner concluded that without formal documentation of a previous history of cardinal PTSD symptoms by a competent metal health provider, a PTSD diagnosis could not be made without resort to speculation.  The examiner based this credibility finding on the Veteran's "Structured Inventory of Malingered Symptomatology" test results, noting that his score suggested that some dissimulation or feigning must be considered.  The examiner conceded that it was impossible to diagnose overt malingering on the basis of that one score, but nevertheless concluded that the Veteran was less than credible.  The examiner also stated that an etiological opinion regarding the Veteran's documented adjustment disorder could not be provided without resort to speculation as numerous other life stressors and losses, beyond trauma incurred during service, may have contributed to the condition.  

The Veteran obtained a private psychological evaluation from Dr. E. T. in July 2017.  Dr. E. T. documented the Veteran's numerous symptoms of depression, including frequent sadness, anhedonia, feelings of guilt, worthlessness, personal failure, restlessness, irritability, poor appetite, poor concentration, indecisiveness, low energy, and insomnia.  In addition, Dr. E. T. noted that the Veteran had been consistently diagnosed by VA clinicians, since at least 2016, with PTSD and found that the Veteran currently met the diagnostic criteria for PTSD.  Relevant diagnostic testing administered during the private evaluation supported diagnoses of PTSD and major depressive disorder.  Dr. E. T. thoroughly addressed the Veteran's reported in-service stressors and opined that it was at least as likely as not that the Veteran's PTSD and major depressive disorder were caused by trauma experienced during active service.     

Dr. E. T. also addressed the credibility finding made by the September 2015 VA examiner.  According to Dr. E. T., patients with emotional dysregulation and extreme anxiety may over-report symptoms because they feel unsupported and overwhelmed.  In addition, the Veteran's results on the Personality Assessment Inventory, Critical Items for Malingering, which was administered by Dr. E. T., did not demonstrate malingering.  Dr. E. T. cited the PTSD diagnoses made by multiple licensed VA clinicians, the Veteran's score on the PTSD checklist, and the Veteran's responses during the extensive private psychological evaluation in concluding that there was considerable evidence weighing against a finding of malingering.  

Upon review of the relevant medical evidence, the Board concludes that the September 2015 VA examination report is of limited probative value, as the examiner did not adequately explain the basis for finding that the Veteran lacked credibility.  Additionally, the examiner's opinion is based largely on the absence of documentation in support of a diagnosis of PTSD.  The opinion of Dr. E. T., on the other hand, is highly probative, as it thoroughly addresses considerations relevant to a diagnosis of PTSD and provides detailed explanations for the conclusions reached.  Dr. E. T.'s July 2017 opinion thus constitutes sufficient medical evidence diagnosing the Veteran with PTSD and major depressive disorder and linking those diagnoses to the Veteran's service.  

In conclusion, the record contains credible evidence of an in-service stressor, as well as medical evidence that provides a current diagnosis of PTSD and relates this diagnosis to the Veteran's in-service stressor.  Thus, resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for PTSD and major depressive disorder is warranted.  38 C.F.R. § 3.102 (2017); see also 38 U.S.C. § 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for PTSD and major depressive disorder is granted.



____________________________________________
Kristin Haddock 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


